Peok, J.,
delivered the opinion of the court:
Francis J. Brooke alleges that he was the owner of certain drugs and medicines which were taken from him in this District in the month of February, A. D. 1863, by one Baker, who delivered the same to an officer of the government, who applied them to its use in the military hospitals. He now seeks to recover their value, which he alleges was $2,272, and also an advance of twenty-five per cent, for their increased value between the time of the taking and the demand for the restoration of them.
The claimant proves the purchase of the medicines, their arrival in Washington, their delivery to him, and the payment for them. He also proves that they were seized by Baker and taken to bis office, whence they were taken by a United States wagon and traced to the possession of Henry Johnson, who says he held the office of medical purveyor and storekeeper of the army at Washington, and that it was his duty to purchase and distribute medical supplies for the army. Johnson states in his testimony that he received from Baker five boxes, containing the medicines; that he took them from the boxes, issued them to the army hospitals, and that they were used in the medical department of 'the army. He also states .that he made an official entry of the medicines in his returns, and that the amount appears *184in bis abstract of receipts for tlie month and year, which was February, A. D. 1863.
As between individuals these circumstances would justify a recovery of the value of the goods; so should they as between an individual and the government.
Except by his own oath, which we do not regard as evidence, the claimant furnishes no other proof of the value of these goods than the price of them in Philadelphia, which we allow, and direct a judgment to be entered in his favor for the sum of two thousand and eight dollars and seventy-two cents.
Judge Loring did not hear the argument in this ease, and therefore did not take part in its .decision.